Exhibit 10.1





VONAGE HOLDINGS CORP.
2015 EQUITY INCENTIVE PLAN
1.Purpose.
The purpose of the Vonage Holdings Corp. 2015 Equity Incentive Plan is to
further align the interests of eligible participants with those of the Company’s
stockholders by providing long-term incentive compensation opportunities tied to
the performance of the Company and its Common Stock. The Plan is intended to
advance the interests of the Company and increase stockholder value by
attracting, retaining and motivating key personnel upon whose judgment,
initiative and effort the successful conduct of the Company’s business is
largely dependent.
2.Definitions. Wherever the following capitalized terms are used in the Plan
and/or Award Agreement (as defined below), they shall have the meanings
specified below:
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Cash Performance Award or Stock Award
granted under the Plan.
“Award Agreement” means a notice or an agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant as provided in Section 15.2 hereof.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cash Performance Award” means an Award that is denominated by a cash amount to
an Eligible Person under Section 10 hereof and payable based on or conditioned
upon the attainment of pre-established business and/or individual Performance
Goals over a specified performance period.
“Cause” shall have the meaning set forth in Section 13.2 hereof.
“Change of Control” shall have the meaning set forth in Section 12.2 hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.
“Common Stock” means the Company’s common stock, par value $0.001 per share.
“Company” means Vonage Holdings Corp., a Delaware corporation or any successor
thereto.
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.
“Disability” shall mean, unless otherwise defined in an individual Award
Agreement, the Participant has been unable to perform the essential duties,
responsibilities and functions of Participant’s position with the Company and
its subsidiaries by reason of any medically determinable physical or mental
impairment for 180 days in any one (1) year period and has qualified to receive
long-term disability payments under the Company’s long-term disability policy,
as may be in effect from time to time. Participant shall cooperate in all
respects with the Company if a question arises as to whether he has become
subject to a Disability (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss Participant’s condition with the Company).
Notwithstanding the foregoing, in the event that a Participant is party to an
employment, severance or similar agreement with the Company or any of its
affiliates and such agreement contains a definition of “Disability,” the
definition of “Disability” set forth above shall be deemed replaced and
superseded, with respect to such Participant, by the definition of “Disability”
used in such employment, severance or similar agreement.



--------------------------------------------------------------------------------



“Effective Date” shall have the meaning set forth in Section 16.1 hereof.
“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, for purposes of determining the exercise price
per share of a Stock Option and the base price of a Stock Appreciation Right,
the closing price as reported on the New York Stock Exchange or other principal
exchange on which the Common Stock is then listed on such date, or if the Common
Stock was not traded on such date, then on the next preceding trading day that
the Common Stock was traded on such exchange, as reported by such responsible
reporting service as the Committee may select. For all other purposes, “Fair
Market Value” shall be such value as determined by the Board in its discretion
and, to the extent necessary, shall be determined in a manner consistent with
Section 409A of the Code and the regulations thereunder.
“Forfeiture Event” means: (i) the Participant has committed a deliberate and
premeditated act against the interests of the Company including, without
limitation: an act of fraud, embezzlement, misappropriation or breach of
fiduciary duty against the Company, including, but not limited to, the offer,
payment, solicitation or acceptance of any unlawful bribe or kickback with
respect to the Company’s business; (ii) the Participant has been convicted by a
court of competent jurisdiction of, or pleaded guilty or nolo contendere to, any
felony or any crime involving moral turpitude; or (iii) the Participant has
breached any of the material terms contained in any employment agreement,
non-competition agreement, confidentiality agreement, restrictive covenants
agreement or similar type of agreement to which such Participant is a party.
“Good Reason” means, unless otherwise defined or provided in an individual Award
Agreement, without the Participant’s consent, a (i) material diminution in the
Participant’s authority, duties or responsibilities or (ii) material relocation
by the Company following a Change of Control which shall mean the Company
changes the Participant’s principal place of employment to a location more than
fifty (50) miles distance from the location of the Participant’s principal place
of employment and principal place of residence at the time of the Change of
Control. Notwithstanding the foregoing, no event or condition described above
shall constitute Good Reason unless (a) the Participant gives the Company
written notice of the Participant’s intention to terminate employment for Good
Reason and the grounds for such termination, (b) such notice is provided within
sixty (60) days after the occurrence of the event giving rise to the Good Reason
termination, and (c) the grounds for termination are not corrected by the
Company within thirty (30) days after its receipt of such notice. If the Company
does not correct the event or condition constituting Good Reason that is
described in such notice of termination during the thirty- (30) day cure period
following such notice of termination, the Participant’s termination of
employment for Good Reason must become effective within thirty (30) days after
the end of the cure period.
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
“Performance Criteria” shall have the meaning set forth in Section 10.3 hereof.
“Performance Goals” shall have the meaning set forth in Section 10.4 hereof.
“Performance Stock Unit” means a Restricted Stock Unit designated as a
Performance Stock Unit under Section 9.1 hereof, to be paid or distributed based
on or conditioned upon the attainment of pre-established business and/or
individual Performance Goals over a specified performance period.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.



--------------------------------------------------------------------------------



“Plan” means the Vonage Holdings Corp. 2015 Equity Incentive Plan as set forth
herein, effective and as may be amended from time to time as provided herein.
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company or any Subsidiary, as applicable.
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof.
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
3.Administration.
3.1.Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board who are appointed by the Board to
administer the Plan. To the extent deemed necessary by the Board, each Committee
member shall satisfy the requirements for (i) an “independent director” under
rules adopted by the New York Stock Exchange or other principal exchange on
which the Common Stock is then listed, (ii) a “nonemployee director” for
purposes of Rule 16b-3 under the Exchange Act and (iii) an “outside director”
under Section 162(m) of the Code. Notwithstanding the foregoing, the mere fact
that a Committee member shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. Neither the Company nor any member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder.
3.2.Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan, (ii) prescribe the restrictions,
terms and conditions of all Awards, (iii) interpret the Plan and terms of the
Awards, (iv) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and interpret, amend or revoke any such
rules, (v) make all determinations with respect to a Participant’s Service and
the termination of such Service for purposes of any Award, (vi) correct any
defect(s) or omission(s) or reconcile any ambiguity(ies) or inconsistency(ies)
in the Plan or any Award thereunder, (vii) make all determinations it deems
advisable for the administration of the Plan, (viii) decide all disputes arising
in connection with the Plan and to otherwise supervise the administration of the
Plan, (ix) subject to the terms of the Plan, amend the terms of an Award in any
manner that is not inconsistent with the Plan, (x) accelerate the vesting or, to
the extent applicable, exercisability of any Award at any time (including,



--------------------------------------------------------------------------------



but not limited to, upon a Change of Control or upon termination of Service
under certain circumstances, as set forth in the Award Agreement or otherwise),
and (xi) adopt such procedures and subplans as are necessary or appropriate to
permit participation in the Plan by Eligible Persons who are foreign nationals
or employed outside of the United States. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.
3.3.Delegation of Authority. The Committee shall have the right, from time to
time, to delegate in writing to one or more officers of the Company the
authority of the Committee to grant and determine the terms and conditions of
Awards granted under the Plan, subject to the requirements of Section 157(c) of
the Delaware General Corporation Law (or any successor provision) or such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Awards granted to any
member of the Board or to any Eligible Person who is subject to Rule 16b-3 under
the Exchange Act or is a covered employee under Section 162(m) of the Code. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action was undertaken directly by the Committee
and shall be deemed for all purposes of the Plan to have been taken by the
Committee.
4.Shares Subject to the Plan.
4.1.Number of Shares Reserved.  Subject to adjustment as provided in Section 4.5
hereof, the total number of Shares of Common Stock that are reserved for
issuance under the Plan (the “Share Reserve”) shall equal the sum of (i)
16,000,000 shares of Common Stock, plus (ii) the number of shares of Common
Stock that remain available under the Vonage Holding Corp. 2006 Incentive Plan,
as amended (the “2006 Plan”) for new award grants on the Effective Date, and
determined immediately before giving effect to the termination of the authority
to grant new awards under the 2006 Plan in connection with such approval, plus
(iii) to the extent that, on or after the Effective Date, an award under the
2006 Plan (a “2006 Plan Award”) is canceled, expired, forfeited, surrendered,
settled by delivery of fewer shares of Common Stock than the number underlying
such award or otherwise terminated without delivery of the shares of Common
Stock or payment of consideration to a participant under the 2006 Plan, the
number of shares of Common Stock retained by or returned to the Company. Each
share of Common Stock subject to an Award shall reduce the Share Reserve by one
share; provided, however, that Awards that are required to be paid in cash
pursuant to their terms shall not reduce the Share Reserve. Any shares of Common
Stock delivered under the Plan shall consist of authorized and unissued shares
or treasury shares.
4.2.Share Replenishment. To the extent that an Award granted under this Plan or
a 2006 Plan Award is canceled, expired, forfeited, surrendered, settled by
delivery of fewer shares of Common Stock than the number underlying the Award or
2006 Plan Award, as applicable, or otherwise terminated without delivery of the
shares of Common Stock or payment of consideration to the Participant under the
Plan or participant under the 2006 Plan, the shares of Common Stock retained by
or returned to the Company will (i) not be deemed to have been delivered under
the Plan or 2006 Plan, as applicable, (ii) be available for future Awards under
the Plan, and (iii) increase the Share Reserve by one share for each share that
is retained by or returned to the Company. Notwithstanding the foregoing, shares
of Common Stock that are (a) withheld from an Award or 2006 Plan Award, as
applicable, in payment of the exercise or purchase price or taxes relating to
such an Award or 2006 Plan Award or (b) not issued or delivered as a result of
the net settlement of an outstanding Stock Option or Stock Appreciation Right
under the Plan or 2006 Plan, as applicable, shall be deemed to constitute
delivered shares of Common Stock and will not be available for future Awards
under the Plan.
4.3.Awards Granted to Eligible Persons Other Than Non-Employee Directors. For
purposes of complying with the requirements of Section 162(m) of the Code, the
maximum number of shares of Common Stock that may be subject to (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock Awards that vest
in full or in part based on the attainment of Performance Goals, and (iv)
Restricted Stock Units that vest in full or in part



--------------------------------------------------------------------------------



based on the attainment of Performance Goals, that are granted to any Eligible
Person other than a Non-Employee Director during any calendar year shall be
limited to 10,000,000 shares of Common Stock for each such Award type
individually (subject to adjustment as provided in Section 4.5 hereof).
4.4.Awards Granted to Non-Employee Directors. The maximum number of shares of
Common Stock that may be subject to Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units and Stock Awards granted to any
Non-Employee Director during any calendar year shall be limited to 10,000,000
shares of Common Stock for all such Award types in the aggregate (subject to
adjustment as provided in Section 4.5 hereof).
4.5.Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock or any merger,
reorganization, consolidation, combination, spin-off, stock purchase or other
similar corporate change or any other change affecting the Common Stock (other
than regular cash dividends to stockholders of the Company), the Committee
shall, in the manner and to the extent it considers appropriate and equitable to
the Participants and consistent with the terms of the Plan, cause an adjustment
to be made to (i) the maximum number and kind of shares of Common Stock provided
in Sections 4.1, 4.3 and 4.4 hereof (including the maximum number of shares of
Common Stock that may become payable to a Participant provided in Sections 4.3
and 4.4 hereof), (ii) the number and kind of shares of Common Stock, units or
other rights subject to then outstanding Awards, (iii) the exercise or base
price for each share or unit or other right subject to then outstanding Awards,
(iv) the maximum amount that may become payable to a Participant under Cash
Performance Awards provided in Section 10.6 hereof, (v) other value
determinations applicable to the Plan and/or outstanding Awards, and (vi) any
other terms of an Award that are affected by the event. Notwithstanding the
foregoing, (a) any such adjustments shall, to the extent necessary, be made in a
manner consistent with the requirements of Section 409A of the Code and (b) in
the case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of
Section 424(a) of the Code.
5.Eligibility and Awards.
5.1.Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant. The Committee has the
authority, in its discretion, to determine and designate from time to time those
Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock or units subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan. In selecting Eligible Persons to be Participants, and in determining
the type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate. Designation
of a Participant in any year shall not require the Committee to designate such
person to receive an Award in any other year or, once designated, to receive the
same type or amount of Award as granted to such Participant in any other year.
5.2.Determination of Awards; Minimum Vesting Period. The Committee shall
determine the terms and conditions of all Awards granted to Participants in
accordance with its authority under Section 3.2 hereof. An Award may consist of
one type of right or benefit hereunder or of two or more such rights or benefits
granted in tandem. No portion of any Award, other than Cash Performance Awards
and Awards that have vested in whole or in part upon a Change of Control, a
termination of a Participant’s Service as a result of death or Disability, a
termination of a Participant’s Service by the Company without Cause and/or a
termination of a Participant’s Service by the Participant for Good Reason, shall
vest prior to one (1) year after the date of grant, provided, however, that such
vesting restrictions shall not be applicable to Awards not in excess of ten
percent (10%) of the Share Reserve under Section 4.1. Awards that vest based on
the attainment of Performance Goal(s) shall have a minimum vesting period of one
(1) year.
5.3.Award Agreements. Each Award granted to an Eligible Person shall be
represented by an Award Agreement. The terms of all Awards under the Plan, as
determined by the Committee, will be set forth in each individual Award
Agreements as described in Section 15.2 hereof.
6.Stock Options.
6.1.Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee, except that an Incentive Stock Option may only be
granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option. All Stock Options granted under the Plan are intended to comply
with or be exempt from the requirements of Section 409A of the Code.



--------------------------------------------------------------------------------



6.2.Exercise Price. The exercise price per share of a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may in its discretion specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.
6.3.Vesting of Stock Options. The Committee shall, in its discretion, prescribe
the time or times at which or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified Performance Goal(s) or on
such other terms and conditions as approved by the Committee in its discretion.
If the vesting requirements of a Stock Option are not satisfied, the Award shall
be forfeited.
6.4.Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised;
provided, however, that the maximum term of a Stock Option shall be ten (10)
years from the Date of Grant. The Committee may provide that a Stock Option will
cease to be exercisable upon or at the end of a specified time period following
a termination of Service for any reason as set forth in the Award Agreement or
otherwise. A Stock Option may be earlier terminated as specified by the
Committee and set forth in an Award Agreement upon or following the termination
of a Participant’s Service with the Company or any Subsidiary, including by
reason of voluntary resignation, death, Disability, termination for Cause or any
other reason. Subject to Section 409A of the Code and the provisions of this
Section 6, the Committee may extend at any time the period in which a Stock
Option may be exercised.
6.5.Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, together with payment of the aggregate exercise price and
applicable withholding tax. Payment of the exercise price may be made: (i) in
cash or by cash equivalent acceptable to the Committee, or, (ii) to the extent
permitted by the Committee in its sole discretion in an Award Agreement or
otherwise (A) in shares of Common Stock valued at the Fair Market Value of such
shares on the date of exercise, (B) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (C) by reducing the number
of shares of Common Stock otherwise deliverable upon the exercise of the Stock
Option by the number of shares of Common Stock having a Fair Market Value on the
date of exercise equal to the exercise price, (D) by a combination of the
methods described above or (E) by such other method as may be approved by the
Committee and set forth in the Award Agreement. In addition to and at the time
of payment of the exercise price, the Participant shall pay to the Company the
full amount of any and all applicable income tax, employment tax and other
amounts required to be withheld in connection with such exercise, payable under
such of the methods described above for the payment of the exercise price as may
be approved by the Committee and set forth in the Award Agreement.
6.6.Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant's death, in accordance
with Section 15.3 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act), or as otherwise permitted by the Committee, in each case as
may be approved by the Committee in its discretion at the time of proposed
transfer. The transfer of a Nonqualified Stock Option may be subject to such
terms and conditions as the Committee may in its discretion impose from time to
time. Subsequent transfers of a Nonqualified Stock Option shall be prohibited
other than in accordance with Section 15.3 hereof.
6.7.Additional Rules for Incentive Stock Options.
a.Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation Section
1.421-1(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.
b.Annual Limits. No Incentive Stock Option shall be granted to a Participant as
a result of which the aggregate Fair Market Value (determined as of the Date of
Grant) of the Common Stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any Subsidiary
or parent corporation, would exceed $100,000, determined in accordance with
Section 422(d) of the Code. This limitation shall be applied by taking Stock
Options into account in the order in which granted.



--------------------------------------------------------------------------------



c.Additional Limitations. In the case of any Incentive Stock Option granted to
an Eligible Person who owns, either directly or indirectly (taking into account
the attribution rules contained in Section 424(d) of the Code), stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Subsidiary, the exercise price shall not be less
than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the Date of Grant and the maximum term shall be five (5) years.
d.Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than (i) three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries (other than as set forth in clause (ii) of this Section 6.7(d)) or
(ii) one year following termination of employment of the Participant with the
Company and all Subsidiaries due to death or permanent and total disability
within the meaning of Section 22(e)(3) of the Code, in each case as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.
e.Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. A Stock Option that is
granted as an Incentive Stock Option shall, to the extent it fails to qualify as
an “incentive stock option” under the Code, be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall by its terms be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.
f.Disqualifying Dispositions. If shares of Common Stock acquired by exercise of
an Incentive Stock Option are disposed of within two years following the Date of
Grant or one year following the transfer of such shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.
6.8.Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall cancel a Stock Option
when the exercise price per share exceeds the Fair Market Value of one share of
Common Stock in exchange for cash or another Award (other than in connection
with a Change of Control) or cause the cancellation, substitution or amendment
of a Stock Option that would have the effect of reducing the exercise price of
such a Stock Option previously granted under the Plan or otherwise approve any
modification to such a Stock Option, that would be treated as a “repricing”
under the then applicable rules, regulations or listing requirements adopted by
the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed.
6.9.Dividend Equivalent Rights. Dividends shall not be paid with respect to
Stock Options. Dividend equivalent rights shall be granted with respect to the
shares of Common Stock subject to Stock Options to the extent permitted by the
Committee and set forth in the Award Agreement.
7.Stock Appreciation Rights.
7.1.Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted
to any Eligible Person selected by the Committee. Stock Appreciation Rights may
be granted on a basis that allows for the exercise of the right by the
Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be non-transferable,
except as provided in Section 15.3 hereof. All Stock Appreciation Rights granted
under the Plan are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code.
7.2.Stand-Alone and Tandem Stock Appreciation Rights. A Stock Appreciation Right
may be granted without any related Stock Option, or may be granted in tandem
with a Stock Option, either on the Date of Grant or at any time thereafter
during the term of the Stock Option. The Committee shall in its discretion
provide in an Award Agreement the time or times at which or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods), on the
attainment of a specified Performance Goal(s) or on such other terms and
conditions as approved by the Committee in its discretion. If the vesting
requirements of a Stock Appreciation Right are not satisfied, the Award shall be
forfeited. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee; provided, however, that the
maximum term of a Stock Appreciation Right shall be ten (10) years from the Date
of Grant. The Committee may provide that a Stock Appreciation Right



--------------------------------------------------------------------------------



will cease to be exercisable upon or at the end of a period following a
termination of Service for any reason. The base price of a Stock Appreciation
Right granted without any related Stock Option shall be determined by the
Committee in its discretion; provided, however, that the base price per share of
any such stand-alone Stock Appreciation Right shall not be less than one hundred
percent (100%) of the Fair Market Value of a share of Common Stock on the Date
of Grant.
7.3.Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash or in a combination of shares of Common
Stock and cash, subject to applicable tax withholding requirements.
7.4.Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall cancel a Stock
Appreciation Right when the base price per share exceeds the Fair Market Value
of one share of Common Stock in exchange for cash or another Award (other than
in connection with a Change of Control) or cause the cancellation, substitution
or amendment of a Stock Appreciation Right that would have the effect of
reducing the base price of such a Stock Appreciation Right previously granted
under the Plan or otherwise approve any modification to such Stock Appreciation
Right that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the New York Stock Exchange or
other principal exchange on which the Common Stock is then listed.
7.5.Dividend Equivalent Rights. Dividends shall not be paid with respect to
Stock Appreciation Rights. Dividend equivalent rights shall be granted with
respect to the shares of Common Stock subject to Stock Appreciation Rights to
the extent permitted by the Committee and set forth in the Award Agreement.
8.Restricted Stock Awards.
8.1.Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.
8.2.Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal(s) designed to meet
the requirements for exemption under Section 162(m) of the Code and/or on such
other terms and conditions as approved by the Committee in its discretion. If
the vesting requirements of a Restricted Stock Award shall not be satisfied or,
if applicable, the Performance Goal(s) with respect to such Restricted Stock
Award are not attained, the Award shall be forfeited and the shares of Common
Stock subject to the Award shall be returned to the Company.
8.3.Transfer Restrictions. Shares granted under any Restricted Stock Award may
not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or have expired, except as
provided in Section 15.3 hereof. Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company. The Committee may require in an Award Agreement
that certificates (if any) representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions
imposed, and that certificates (if any) representing the shares granted or sold
under a Restricted Stock Award will remain in the physical custody of an escrow
holder until all restrictions are removed or have expired.
8.4.Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
stockholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless the
Committee determines otherwise at the time the Restricted Stock Award is
granted. The Committee may provide in an Award Agreement for the payment of
dividends and distributions to the Participant at such times as paid to
stockholders generally, at the times of vesting or other payment of the
Restricted Stock Award or otherwise.



--------------------------------------------------------------------------------



8.5.Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.
9.Restricted Stock Units.
9.1.Grant of Restricted Stock Units. A Restricted Stock Unit may be granted to
any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit is equal to the Fair Market Value of a share of Common Stock on the
applicable date or time period of determination, as specified by the Committee.
Restricted Stock Units shall be subject to such restrictions and conditions as
the Committee shall determine. In addition, a Restricted Stock Unit may be
designated as a “Performance Stock Unit”, the vesting requirements of which may
be based, in whole or in part, on the attainment of pre-established business
and/or individual Performance Goal(s) over a specified performance period
designed to meet the requirements for exemption under Section 162(m) of the
Code, or otherwise, as approved by the Committee in its discretion. Restricted
Stock Units shall be non-transferable, except as provided in Section 15.3
hereof.
9.2.Vesting of Restricted Stock Units. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to
Restricted Stock Units, which shall be set forth in the Award Agreement. The
requirements for vesting of a Restricted Stock Unit may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) and/or on such other terms and conditions as
approved by the Committee (including Performance Goal(s)) designed to meet the
requirements for exemption under Section 162(m) of the Code and/or on such other
terms and conditions as approved by the Committee in its discretion. If the
vesting requirements of a Restricted Stock Unit Award are not satisfied, the
Award shall be forfeited.
9.3.Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable tax withholding
requirements. Any cash payment of a Restricted Stock Unit shall be made based
upon the Fair Market Value of a share of Common Stock, determined on such date
or over such time period as determined by the Committee.
9.4.Dividend Equivalent Rights. Restricted Stock Units may be granted together
with a dividend equivalent right with respect to the shares of Common Stock
subject to the Award, which may be accumulated and may be deemed reinvested in
additional Restricted Stock Units or may be accumulated in cash, as determined
by the Committee in its discretion. Any payments made pursuant to dividend
equivalent rights will be paid at such times as determined by the Committee in
its discretion (including without limitation at the times paid to stockholders
generally or at the times of vesting or payment of the Restricted Stock Unit).
Dividend equivalent rights may be subject to forfeiture under the same
conditions as apply to the underlying Restricted Stock Units.
9.5.No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Restricted Stock Unit until
such time as shares of Common Stock are delivered to the Participant pursuant to
the terms of the Award Agreement.
10.Cash Performance Awards and Performance Criteria.
10.1.Grant of Cash Performance Awards. A Cash Performance Award may be granted
to any Eligible Person selected by the Committee. Payment amounts may be based
on the attainment of specified levels of attainment with respect to the
Performance Goals, including, if applicable, specified threshold, target and
maximum performance levels, and performance falling between such levels. The
requirements for payment may be also based upon the continued Service of the
Participant with the Company or a Subsidiary during the respective performance
period and on such other conditions as determined by the Committee and set forth
in the Award Agreement. With respect to Cash Performance Awards and other Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, before the 90th day of the applicable performance period (or, if the
performance period is less than one year, no later than the number of days which
is equal to 25% of such performance period), the Committee will determine the
duration of the performance period, the Performance Criteria, the applicable
Performance Goals relating to the Performance Criteria, and the amount and terms
of payment and/or vesting upon



--------------------------------------------------------------------------------



achievement of the Performance Goals. Cash Performance Awards shall be
non-transferable, except as provided in Section 15.3 hereof.
10.2.Award Agreements. Each Cash Performance Award shall be evidenced by an
Award Agreement that shall specify the performance period and such other terms
and conditions as the Committee, in its discretion, shall determine. The
Committee may accelerate the vesting of a Cash Performance Award upon a Change
of Control or termination of Service under certain circumstances, as set forth
in the Award Agreement.
10.3.Performance Criteria. For purposes of Cash Performance Awards, Performance
Stock Units and other Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Performance Criteria shall
be one or any combination of the following, for the Company or any identified
Subsidiary or business unit, as determined by the Committee at the time of the
Award: (a) net earnings, net income, or adjusted operating profit or loss (each
before or after taxes); (b) earnings per share; (c) book value per share; (d)
costs, including, without limitation, customer acquisition costs (“CAC”); (e)
net sales or revenue growth; (f) net operating profit; (g) return measures
(including, but not limited to, return on assets, investment, capital, equity,
sales) and/or revenue measures (including, but not limited to, monthly recurring
revenue, telephony services revenue, and/or adjusted average monthly revenue per
line and/or per customer); (h) cash flow (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, cash flow
return on investment, and pre-marketing operating income per line and/or per
customer); (i) adjusted earnings before or after taxes, interest, depreciation,
and/or amortization; (j) gross or operating margins; (k) productivity ratios
(including, without limitation, customer lifetime value to CAC, CAC to
pre-marketing operating income, CAC to annual contract value, and/or other CAC
revenue ratios); (l) profitability of an identifiable business unit or product;
(m) share price (including, but not limited to, growth measures and total
shareholder return); (n) expense targets (including, but not limited to,
subscriber line acquisition cost and average monthly direct costs of telephony
services per line and/or per customer); (o) margins; (p) operating efficiency
(including, without limitation, improvements in capital structure); (q) market
share; (r) customer satisfaction (including, but not limited to, new
subscriptions, lost subscriptions, and relations between the two); (s) net
subscriber line additions, revenue churn, bookings, average seats per customer,
gross seat additions, or net seat additions; (t) working capital targets; (u)
cash value added; (v) economic value added; (w) market penetration; (x) product
introductions; (y) platform availability; (z) staff training; (aa) corporate
social responsibility policy implementation, and (bb) any combination of or a
specified increase in any of the foregoing. Each of the Performance Criteria
shall be applied and interpreted in accordance with an objective formula or
standard established by the Committee at the time the applicable Award is
granted including, without limitation, GAAP, consistently applied on a business
unit, divisional, subsidiary or consolidated basis or any combination thereof.
The Performance Goals may be described in terms of objectives that are related
to the individual Participant or objectives that are Company-wide or related to
a Subsidiary, division, department, region, function or business unit and may be
measured on an absolute or cumulative basis or on the basis of percentage of
improvement over time, and may be measured in terms of Company performance (or
performance of the applicable Subsidiary, division, department, region, function
or business unit) or measured relative to selected peer companies or a market or
other index.
10.4.Performance Goals. For purposes of Cash Performance Awards and other Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the “Performance Goals” shall be the levels of achievement relating to
the Performance Criteria selected by the Committee for the Award. The
Performance Goals shall be written and shall be expressed as an objective
formula or standard that precludes discretion to increase the amount of
compensation payable that would otherwise be due upon attainment of the goal.
The Performance Goals may be applied on an absolute basis or relative to an
identified index, peer group, or one or more competitors or other companies
(including particular business segments or divisions of such companies), as
specified by the Committee. The Performance Goals need not be the same for all
Participants.
10.5.Adjustments. At the time that an Award is granted, the Committee may
provide for the Performance Goals or the manner in which performance will be
measured against the Performance Goals to be adjusted in such objective manner
as it deems appropriate, including, without limitation, adjustments to reflect
charges for restructurings, non-operating income, the impact of corporate
transactions or discontinued operations, extraordinary and other unusual or
non-recurring items and the cumulative effects of accounting or tax law changes.
In addition, with respect to a Participant hired or promoted following the
beginning of a performance period, the Committee may determine to prorate the
Performance Goals and/or the amount of any payment in respect of such
Participant’s Cash Performance Awards for the partial performance period.



--------------------------------------------------------------------------------



10.6.Maximum Amount of Cash Performance Awards. The maximum amount that may
become payable to any one Participant during any one calendar year under all
Cash Performance Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code is limited to $5,000,000.
10.7.Negative Discretion. Notwithstanding anything else contained in the Plan to
the contrary, the Committee shall, to the extent provided in an Award Agreement,
have the right, in its discretion, (i) to reduce or eliminate the amount
otherwise payable to any Participant under an Award granted under this Section
10 and (ii) to establish rules or procedures that have the effect of limiting
the amount payable to any Participant to an amount that is less than the amount
that otherwise would be payable under an Award granted under this Section 10.
The Committee may exercise such discretion in a non-uniform manner among
Participants. The Committee shall not have discretion to increase the amount
that otherwise would be payable to any Participant under a Cash Performance
Award or other Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code.
10.8.Certification. Following the conclusion of the performance period of a Cash
Performance Award or other Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify in
writing whether the Performance Goals for that performance period have been
achieved, or certify the degree of achievement, if applicable.
10.9.Payment. Upon certification of the Performance Goals for a Cash Performance
Award, or other Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee shall determine the level of
vesting or amount of payment to the Participant pursuant to the Award, if any.
Notwithstanding the foregoing, Cash Performance Awards may be paid, at the
discretion of the Committee, in any combination of cash or shares of Common
Stock, based upon the Fair Market Value of such shares at the time of payment.
11.Stock Awards.
11.1.Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past Services, in
lieu of bonus or other cash compensation, as directors’ compensation or for any
other valid purpose as determined by the Committee. The Committee shall
determine the terms and conditions of such Awards, and such Awards may be made
without vesting requirements to the extent permissible under Section 5.2 hereof.
In addition, the Committee may, in connection with any Stock Award, require the
payment of a specified purchase price.
11.2.Rights as Stockholder. Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of shares of
Common Stock under a Stock Award the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
12.Change of Control.
12.1.Effect on Awards. Upon the occurrence of a Change of Control, unless
otherwise provided in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(a) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (b) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
outstanding Awards (with appropriate adjustments to the type of consideration
payable upon settlement of the Awards); (c) acceleration of exercisability,
vesting and/or payment under outstanding Awards immediately prior to the
occurrence of such event or upon a termination of employment following such
event; and (d) if all or substantially all of the Company’s outstanding shares
of Common Stock are transferred in exchange for cash consideration in connection
with such Change of Control: (i) upon written notice, provide that any
outstanding Stock Options and Stock Appreciation Rights are exercisable during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other reasonable period as determined by the Committee (contingent
upon the consummation of the event), and at the end of such period, such Stock
Options and Stock Appreciation Rights shall terminate to the extent not so
exercised within the relevant period; and (ii) cancel all or any portion of
outstanding Awards for fair value (in the form of cash, shares of Common Stock,
other property or any combination thereof) as determined in the sole discretion
of the Committee; provided, however, that, in the case of Stock Options and
Stock Appreciation Rights, the fair value may equal the excess, if any, of the
value of the consideration to be paid in the Change of Control transaction to
holders of shares of Common Stock (or, if no such consideration is paid, Fair
Market Value of the shares of Common Stock) over the aggregate exercise or base
price, as applicable, with respect to such Awards or portion thereof being
canceled, or if no such excess, zero.



--------------------------------------------------------------------------------



12.2.Definition of Change of Control. Unless otherwise defined in an Award
Agreement, “Change of Control” shall mean the occurrence of one or more of the
following events:
a.Any Person becomes the Beneficial Owner, directly or indirectly, of more than
thirty percent (30%) of the combined voting power, excluding any Person who
holds thirty percent (30%) or more of the voting power on the Effective Date of
the Plan (the “Initial Owners”), of the then outstanding voting securities of
the Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”) including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change of Control:
(i) any acquisition of voting securities of the Company directly from the
Company, (ii) any acquisition by the Company or any of its Subsidiaries of
Outstanding Company Voting Securities, including an acquisition by any employee
benefit plan or related trust sponsored or maintained by the Company, or any of
its Subsidiaries, (iii) any acquisition after which the Initial Owners and their
affiliates remain the Beneficial Owners of more Outstanding Voting Securities
than any other Person, or (iv) any acquisition by any Person that, together with
its affiliates, is the Beneficial Owner of fifteen percent (15%) or more of the
combined voting power of the Company’s outstanding securities as of the
Effective Date, unless such acquisition results in such Person, together with
its affiliates, becoming the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the Outstanding Company
Voting Securities, or the shares of Common Stock of the Company no longer being
publicly traded on an established securities exchange.
b.The following individuals (the “Incumbent Directors”) cease for any reason to
constitute a majority of the number of directors then serving on the Board:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent or proxy solicitation, relating to the election of
directors of the Company by or on behalf of a Person other than the Board) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended.
c.Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) any individuals and entities that were the Beneficial
Owners of Outstanding Company Voting Securities immediately prior to such
Business Combination are the Beneficial Owners, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns all or substantially all of the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination; (ii) no Person
(excluding any Successor Entity or any employee benefit plan or related trust of
the Company, such Successor Entity, or any of their Subsidiaries) is the
Beneficial Owner, directly or indirectly, of more than thirty percent (30%) of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors (or comparable governing body) of
the Successor Entity, except to the extent that such ownership existed prior to
the Business Combination; and (iii) at least a majority of the members of the
board of directors (or comparable governing body) of the Successor Entity were
Incumbent Directors (including persons deemed to be Incumbent Directors) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.
13.Forfeiture Events.
13.1.General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
non-solicitation,



--------------------------------------------------------------------------------



confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.
13.2.Termination for Cause.
a.Treatment of Awards. Unless otherwise provided by the Committee and set forth
in an Award Agreement, if (i) a Participant’s Service with the Company or any
Subsidiary shall be terminated for Cause or (ii) after termination of Service
for any other reason, the Committee determines in its discretion either that,
(1) during the Participant’s period of Service, the Participant engaged in an
act which would have warranted termination of Service for Cause or (2) after
termination, the Participant engaged in conduct that violated any continuing
obligation or duty of the Participant in respect of the Company or any
Subsidiary, such Participant’s rights, payments and benefits with respect to an
Award shall be subject to cancellation, forfeiture and/or recoupment, as
provided in Section 13.3 below. The Company shall have the power to determine
whether the Participant has been terminated for Cause, the date upon which such
termination for Cause occurs, whether the Participant engaged in an act which
would have warranted termination of Service for Cause or engaged in conduct that
violated any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary. Any such determination shall be final, conclusive and
binding upon all Persons. In addition, if the Company shall reasonably determine
that a Participant has committed or may have committed any act which could
constitute the basis for a termination of such Participant’s Service for Cause
or violates any continuing obligation or duty of the Participant in respect of
the Company or any Subsidiary, the Company may suspend the Participant’s rights
to exercise any Stock Option or Stock Appreciation Right, receive any payment or
vest in any right with respect to any Award pending a determination by the
Company of whether an act or omission could constitute the basis for a
termination for Cause as provided in this Section 13.2.
b.Definition of Cause. Unless otherwise defined in an Award Agreement, “Cause”
shall mean: (i) the Participant has committed a deliberate and premeditated act
against the interests of the Company including, without limitation: an act of
fraud, embezzlement, misappropriation or breach of fiduciary duty against the
Company, including, but not limited to, the offer, payment, solicitation or
acceptance of any unlawful bribe or kickback with respect to the Company’s
business; or (ii) the Participant has been convicted by a court of competent
jurisdiction of, or pleaded guilty or nolo contendere to, any felony or any
crime involving moral turpitude; or (iii) the Participant has failed to perform
or neglected the material duties incident to his employment or other engagement
with the Company on a regular basis, and such refusal or failure shall have
continued for a period of twenty (20) days after written notice to the
Participant specifying such refusal or failure in reasonable detail; or (iv) the
Participant has been chronically absent from work (excluding vacations,
illnesses, Disability or leaves of absence approved by the Board); or (v) the
Participant has refused, after explicit written notice, to obey any lawful
resolution of or direction by the Board which is consistent with the duties
incident to his employment or other engagement with the Company and such refusal
continues for more than twenty (20) days after written notice is given to the
Participant specifying such refusal in reasonable detail; or (vi) the
Participant has breached any of the material terms contained in any employment
agreement, non-competition agreement, confidentiality agreement, restrictive
covenants agreement or similar type of agreement to which such Participant is a
party; or (vii) the Participant has engaged in (x) the unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s
premises or (y) habitual drunkenness on the Company’s premises.
Any voluntary termination of employment or other engagement by the Participant
in anticipation of an involuntary termination of the Participant’s Service for
Cause shall be deemed to be a termination for “Cause.” Notwithstanding the
foregoing, in the event that a Participant is party to an employment, severance
or similar agreement with the Company or any of its affiliates and such
agreement contains a definition of “Cause,” the definition of “Cause” set forth
above shall be deemed replaced and superseded, with respect to such Participant,
by the definition of “Cause” used in such employment, severance or similar
agreement.
13.3.Right of Recapture.
a.General. If at any time within one (1) year (or such longer time specified in
an Award Agreement or other agreement with a Participant or policy applicable to
the Participant) after the date on which a Participant exercises a Stock Option
or Stock Appreciation Right or on which a Stock Award, Restricted Stock Award or
Restricted Stock Unit vests or becomes payable or on which a Cash Performance
Award is paid to a Participant, or on which income otherwise is realized by a
Participant in connection with an Award, (i) a Participant’s Service is
terminated for Cause and a Forfeiture Event has occurred with respect to such
Participant, (ii) the Committee determines in its discretion that the
Participant is subject to any recoupment of benefits pursuant



--------------------------------------------------------------------------------



to the Company’s compensation recovery, “clawback” or similar policy, as may be
in effect from time to time, or (iii) after a Participant’s Service otherwise
terminates for any other reason, the Committee determines in its discretion
either that, (1) during the Participant’s period of Service, the Participant
engaged in an act or omission which would have warranted termination of Service
for Cause and a Forfeiture Event has occurred with respect to such Participant
or (2) after termination, the Participant engaged in conduct that materially
violated any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary, then any gain realized by the Participant from the
exercise, vesting, payment or other realization of income by the Participant in
connection with an Award, shall be paid by the Participant to the Company upon
notice from the Company, subject to applicable state law. Such gain shall be
determined as of the date or dates on which the gain is realized by the
Participant, without regard to any subsequent change in the Fair Market Value of
a share of Common Stock. To the extent not otherwise prohibited by law, the
Company shall have the right to offset such gain against any amounts otherwise
owed to the Participant by the Company (whether as wages, vacation pay or
pursuant to any benefit plan or other compensatory arrangement).
b.Accounting Restatement. If a Participant receives compensation pursuant to an
Award under the Plan (whether a Stock Option, Cash Performance Award or
otherwise) based on financial statements that are subsequently required to be
restated in a way that would decrease the value of such compensation, the
Participant will, to the extent not otherwise prohibited by law, upon the
written request of the Company, forfeit and repay to the Company the difference
between what the Participant received and what the Participant should have
received based on the accounting restatement, in accordance with (i) the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (the “Policy”). By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy shall apply to such Award,
and all incentive-based compensation payable pursuant to such Award shall be
subject to forfeiture and repayment pursuant to the terms of the Policy.
14.Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of employment: (a) a transfer to the employment of the Company
from a Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another; or (b) an approved leave of absence for military service or sickness,
or for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing.
15.General Provisions.
15.1.Status of Plan. The Committee may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver shares of Common Stock
or make payments with respect to Awards.
15.2.Award Agreement. An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock or Restricted Stock Units subject to
the Award, the exercise price, base price or purchase price of the Award, the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement also may set forth the effect on an
Award of a Change of Control and/or a termination of Service under certain
circumstances. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and also may set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time. In the
event of any conflict between the provisions of the Plan and any Award
Agreement, the provisions of the Plan shall prevail.
15.3.No Assignment or Transfer; Beneficiaries. Except as provided in Section 6.6
hereof or as otherwise determined by the Committee, Awards under the Plan shall
not be assignable or transferable by the Participant, and shall not be subject
in any manner to assignment, alienation, pledge, encumbrance or charge.
Notwithstanding the foregoing, in the event of the death of a Participant,
except as otherwise provided by the



--------------------------------------------------------------------------------



Committee in an Award Agreement, an outstanding Award may be exercised by or
shall become payable to the Participant’s beneficiary as determined under the
Vonage 401(k) Retirement Plan (the “Retirement Plan”). In lieu of such
determination, a Participant may, from time to time, name any beneficiary or
beneficiaries to receive any benefit in case of the Participant’s death before
the Participant receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant and will be effective only
when filed by the Participant in writing (in such form or manner as may be
prescribed by the Committee) with the Company during the Participant’s lifetime.
In the absence of a valid designation under the Retirement Plan or as provided
above, if no validly designated beneficiary survives the Participant or if each
surviving validly designated beneficiary is legally impaired or prohibited from
receiving the benefits under an Award, the Participant’s beneficiary shall be
the legatee or legatees of such Award designated under the Participant’s last
will or by such Participant’s executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution. The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death.
15.4.Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.
15.5.No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason or no reason
at any time.
15.6.Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.5 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates (if any) be held in escrow by
the Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.
15.7.Trading Policy Restrictions. Stock Option exercises and other transactions
involving Awards under the Plan shall be subject to the Company’s securities
trading compliance policy and other restrictions, terms and conditions, to the
extent established by the Committee, including any other applicable policies set
by the Committee, from time to time.
15.8.Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with, or be exempt from, the requirements
of Section 409A of the Code and the Treasury Regulations and other guidance
issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any (i) provision of the Plan or an Award Agreement,
(ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an Award Agreement as the Committee deems necessary to comply with such
requirements; provided, however, that no such action shall adversely affect any
outstanding



--------------------------------------------------------------------------------



Award without the consent of the affected Participant. No payment that
constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six (6) months plus one (1) day following the date of the Participant’s
termination of Service or, if earlier, the Participant’s death (or such other
period as required to comply with Section 409A). In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.
15.9.Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action that the Company determines is necessary or advisable
to meet such requirements. The Committee may impose such conditions on any
shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired solely for investment purposes and without any current intention to
sell or distribute such shares.
15.10.Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any such substitute
awards shall not reduce the Share Reserve; provided, however, that such
treatment is permitted by applicable law and the listing requirements of the New
York Stock Exchange or other exchange or securities market on which the Common
Stock is listed.
15.11.Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid by the Participant on or prior to the payment or other event that results
in taxable income in respect of an Award. The Award Agreement may specify the
manner in which the withholding obligation shall be satisfied with respect to
the particular type of Award, which may include permitting the Participant to
elect to satisfy the withholding obligation by tendering shares of Common Stock
to the Company or having the Company withhold a number of shares of Common Stock
having a value equal to the minimum statutory tax or similar charge required to
be paid or withheld.
15.12.Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of shares of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.
15.13.Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a



--------------------------------------------------------------------------------



Participant pursuant to an Award shall not constitute includable compensation
for purposes of determining the amount of benefits to which a Participant is
entitled under any other compensation or benefit plan or program of the Company
or a Subsidiary, including, without limitation, under any pension or severance
benefits plan, except to the extent specifically provided by the terms of any
such plan.
15.14.Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.
15.15.Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
15.16.Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
15.17.No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares of Common Stock or whether such
fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
15.18.No Guarantees Regarding Tax Treatment. Neither the Company nor the
Committee make any guarantees to any person regarding the tax treatment of
Awards or payments made under the Plan. Neither the Company nor the Committee
has any obligation to take any action to prevent the assessment of any tax on
any person with respect to any Award under Section 409A of the Code, Section
4999 of the Code or otherwise and neither the Company nor the Committee shall
have any liability to a person with respect thereto.
15.19.Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company, its
Subsidiaries and any third party administrators of any data of a professional or
personal nature for the purposes of administering the Plan.
15.20.Awards to Non-U.S. Participants. To comply with the laws in countries
other than the United States in which the Company or any of its Subsidiaries or
affiliates operates or has employees, Non-Employee Directors or consultants, the
Committee, in its sole discretion, shall have the power and authority to (i)
modify the terms and conditions of any Award granted to Participants outside the
United States to comply with applicable foreign laws, (ii) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals
and (iii) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 15.20 by the Committee shall be attached to this Plan document as
appendices.
16.Term; Amendment and Termination; Stockholder Approval; Arbitration.
16.1.Term. The Plan shall be effective as of the date of its approval by the
stockholders of the Company (the “Effective Date”). Subject to Section 16.2
hereof, the Plan shall terminate on the tenth anniversary of the Effective Date.
16.2.Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan; provided, however, that
no amendment, modification, suspension or termination of the Plan shall
materially and adversely affect any Award theretofore granted without the
consent of the Participant or the permitted transferee of the Award. The Board
may seek the approval of any amendment, modification, suspension or termination
by the Company’s stockholders to the extent it deems necessary in its discretion
for purposes of compliance with Section 162(m) or Section 422 of the Code or for
any other purpose, and shall seek such approval to the extent it deems necessary
in its discretion to comply with applicable law or listing requirements of the
New York Stock Exchange or other exchange or securities market. Notwithstanding
the foregoing, the Board shall have broad authority to amend the Plan or any
Award under the Plan without the consent of a Participant to the extent it deems
necessary or desirable in its discretion to comply with, take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations.
16.3.Re-Approval of Performance Criteria. At the discretion of the Board, for
purposes of compliance with Section 162(m) of the Code, the Company may seek
approval by the Company’s stockholders of the Performance Criteria (or other
designated performance goals) and such other provisions as determined by the
Board



--------------------------------------------------------------------------------



no later than the annual general meeting of stockholders in the fifth year
following the year in which the Effective Date occurs.
16.4.Arbitration. Any dispute, controversy or claim arising out of or relating
to the Plan that cannot be resolved by the Participant on the one hand, and the
Company on the other, shall be submitted to arbitration in the State of New
Jersey under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association; provided, however, that any such submission by
the Participant must be made within one year of the date of the events giving
rise to such dispute, controversy or claim. The determination of the arbitrator
shall be conclusive and binding on the Company and the Participant, and judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
expenses of such arbitration shall be borne by the Company; provided, however,
that each party shall bear its own legal expenses unless the Participant is the
prevailing party, in which case the Company shall promptly pay or reimburse the
Participant for the reasonable legal fees and expenses incurred by the
Participant in connection with such contest or dispute (excluding any fees
payable pursuant to a contingency fee arrangement).





